Title: To James Madison from Thomas Shepherd, 24 July 1812
From: Shepherd, Thomas
To: Madison, James


Sir
No. Hampton, Massts. 24th July 1812
In obedience to the vote of a convention composed of Republican Delegates convened at No. Hampton on the 20th. Instant from fifty one Towns in the Counties of Hampshire Franklin & Hampden (late Hampshire County), I herewith transmit you the report and resolutions adopted by that convention on the subject of the present war with Great Brittain.
It is with pleasure that I do this, as this convention is a true organ not only of their own sentiments but also of the sentiments of more than four thousand six hundred republican citizens of these Counties.
Accept Sir, my most ardent wishes for your health and happiness. I am respectfully your most obedient & hble servant
Thomas Shepherd
 
[Enclosure] § From the Republican Delegates from Towns in Hampshire, Franklin, and Hampden Counties, Massachusetts
24 July 1812. “At a convention of republican delegates, consisting of one hundred and forty two members, from fifty one towns, in the late County of Hampshire comprising the counties of Hampshire, Franklin, and Hampden, convened at the Court-House in Northampton on the twentieth day of July inst. at eleven o’clock A.M. to counteract the effects of a convention holden at the same place on the 14th. inst. Samuel Buffington Esquire was unanimously chosen Moderator, and Thomas Shepherd, Secretary of the Convention. The following report and resolutions were unanimously adopted.
“The Committee appointed by a delegation of republican citizens assembled at West Springfield on the 13 inst. to take into consideration the causes of the present war with Great-Britain and the combinations which are believed to exist to dissolve the present happy Union of the States, and to present the result of their deliberation to a republican convention to be held at Northampton on the 20th. inst. from all the towns in the former county of Hampshire, have attended that service and beg leave to submit the following report and resolutions: After an attentive perusal of the documents submited to Congress by the president of the United States, it most clearly appears, that both England and France have, for several years, violated the neutral rights, insulted the flag, and depredated upon the lawful commerce of the United States on the high seas. That Great Britain in addition to the outrages done on the ocean, has committed the most atrocious violences within our own waters, impressed our seamen and excited the savages to an indiscriminate massacre of the inhabitants of our frontiers.
“The goverment of the United States actuated by a sincere disposition to remain at peace with all the world, have attempted by negociation commenced and prosecuted in a spirit of amity and impartiality, to settle all our differences with both the belligerents. Those powers, blind to their true policy, and regardless of justice, have refused to comply with our reasonable terms of accommodation. France, inflamed by a blind rage against England, is resolved to destroy British commerce, and England, governed not only by a mortal hatred against France, but jealous of the prosperity of the American republic, is determined to establish for herself a monopoly of commerce and the dominion of the seas. That this view of the designs of Great Britain is correct, we need only advert to the notorious fact, that while she has been cutting up American commerce by the roots, while she has been depriving us of an adequate market for the great staples of our country, while she has seized our merchantmen and condemned our property in her prize Courts, under the pretext of retaliating, on her enemy, she has herself carried on an extensive trade with that enemy under licences and forged papers. In many instances the very cargoes of American property, owned and freighted by American citizens, after being condemned in England under the Orders in Council, has been shipped to the contine[n]t of Europe and sold for the benefit of the captors.
“In this way does England retaliate on her enemy by seeking every corrupt opportunity of trading with her in the merchandize plundered from the citizens of the United States. To submit to such injustice while we have the power to resist would be to surrender our independence without a struggle. A degree of degradation to which the United States ar[e] not reduced, and by the permission of the Almighty we trust they never will be. When by the valor of the American people crowned by the blessing of God, the United States were severed from the British yoke; they acquired all the rights and privileges of an independant nation. After the expulsion of the British from our shores, those rights and privileges were acknowledged to belong to our republic by the powers of the world, not excepting Great Britain herself.
“Among those rights thus guaranteed, those of navigating the ocean under the known laws of nations, and of protecting the lives, liberty and property of our citizens in the persuit of a lawful commerce, were always deemed most sacred.

“To violate these by any nation is an act of war, and to refuse to make reparation for the wrong by the offending party is a just and righteous cause for war on the part of the injured. There is no doubt then, that the United States have just cause of war against England and France; but sound policy required that we should not be burthened by a war with two powerful nations at once, Congress therefore wisely selected England as our enemy, she being the first and the greatest aggressor. England by her orders in council has given a fatal stab to the freedom of commerce, has violated the laws of nations and under pretexts the most futile has exercised the rights of sovereignty over us. In the impressment of seamen sailing under the protection of the American flag she has trampled upon the personal liberty of the citizen and entered with ruthless violence the sanctuary of our independence, dragging her victims to slavery and to death. In employing the savages to murder our people, a fact which is confirmed by the testimony of Governor Harrison, and which no one can doubt who knows the influence the British have over the Indian tribes, she has shewn that she disregards those maxims which ought to govern civilized nations. In sending a secret agent among us to plot with the disaffected a dismemberment of the Union; she has convinced the world that she makes use of means to accomplish her nefarious purposes, at once the most atrocious and the most despicable. With these just grounds for war, with such powerful inducements to rally round the ark of our independence and defend it; it is a matter of astonishment to us that any men that claim to be Americans should be so entangled in the Coils of party, so lost to themselves, so dead to the injuries inflicted upon their country as to deny the justice of this war altogether. Your committee are fully convinced that the present war is not only just but necessary and unavoidable. Even however did they doubt of the necessity or policy of the war they should hold it to be their duty, now that war has been resorted to, to support the government in it, in order that our rulers might have a fair chance to obtain an acknowledgement of our rights. Every other expedient has been tried in vain to bring belligerents to a sense of justice, and nothing remained to choose but war or unconditional and base submission.
“If the war of the revolution was just, this war is not less so. That was a war against arbitrary taxation of the British Parliament. It was a war for Independence. It was a war for liberty and equal rights. It was begun in honor and ended in glory. At the commencement of it, clouds and darkness hung over the country, our internal enemies, those ill omened birds of night were continually croaking around; ruin, devastation and death were the burthen of their song; but genius of America triumphed and left her sons, a rich inheritance, cemented by the blood of her heroes. Let no one say that this prize was not worth contending for. We have reason to thank God that the noble virtues and exemplary courage of the revolutionary worthies del[i]vered us from British bondage, and rescued this nation from the thraldom of a corrupt hierarchy, from the tyranny of a mad King and of a proff[l]igate Prince.
“The present war is a contest undertaken in defence of rights not less essential and for privileges not less dear.
“It is commenced under circumstances by far more auspicious and promising a happy issue. With perseverance union and courage on the part of our citizens, the result we may venture to predict will be equally glorious.

“Under these circumstances is it not absurd to withhold our support to government because another power besides England has injured us? Do the decrees of France afford a justification of the orders in Council? By this mode of reasoning the United States are made the football of the belligerents. On this subject the ground taken by the Congress of the United States is the true American ground, and the only one which a nation that respects itself should take. In the language of Congress we repeat ‘that the United States must act as an independant nation and assert their rights, and avenge their wrongs according to their own estimation of them, with the party who commits them, holding it responsible for its own misdeeds, unmitigated by those of another.’
“Your Committee are not insensible to the calamities of war, neither are they dead to the rights and independance of their Country. They view war as an evil, but as an evil infinitely less then [sic] the surrender of our rights, or a quiet submission to the violation of them. For thirty years the United States have enjoyed peace; so long have they enjoyed it and so patient have they been in the endurance of wrongs that the belligerents have believed that the love of peace and the desire of gain were paramount to every other consideration with the American people. The British Government has believed that the people of the United States were so dependent upon British commerce, so wedded to foreign luxuries and so base in principle that to use a vulgar expression of an ignoble mind ‘they could not be kicked into a war.’
“Have we not reason to believe the disavowal of Erskine’s agreement by the British government was mad[e] in consequence of the opposition made to the Embargo, and in consequence of the belief that the United States would not go to war? Indeed, we should be warranted in declaring, that all the embarrassments this country now suffers, and the necessity of the present war, has been produced by the unreasonable opposition to the measures of our own government. This consideration alone is sufficient to induce a more general support of it. Opposition at this time should be discountenanced as productive only of national calamnity. Let it be remembered that the restless men who now exclaim against the goverment, have been as hostile to every measure it has adopted as they now are to the war. They opposed the Embargo before it could have an effect, they have opposed the war before it could be known in Europe. Their only desire seems to be [to] aggrandize themselves on the ruins of the Union, and their only fear that the British goverment would be compelled to do us justice. They know that their existence as a party depends upon British aggression.
“Your committee have no doubt that there is a settled determination on the part of certain leading and influential federal men in New England to dissolve the union of the States. It is a cause of pain and regret to us that any men in our country have so contemptible an opinion of the United States and such a blind attachment to Britain as to harbour so nefarious a design. But the proofs of this conspiracy are so clear that its existance cannot now be denied. It has been long matured and the faction concerned in it, have only waited for a period of national calamity to carry their des[i]gns into execution. With this view they have attempted to make the national government odious, to represent that the eastern states are oppressed and to hold up the government of Britain, our ancient oppressor, as the champion not only of liberty but of religion. In confirmation of our statement we need only refer to the proceedings of the legislature of this Commonwealth in 1809, and to the resolvs of various towns during that year, recommending a resistance to the laws and a seperation of the States. The transactions of the leaders of the opposition, since the declaration of war, prove that this plan of division has not been abandoned. A convention has been held by the federal party in this county, professedly to oppose the war but in the opinion of your committee it was set on foot to prepare the minds of the people for the sad catastrophe of a dissolution of the Union. A state convention has been proposed by that body, and this too in a Commonwealth where the choice of officers is annual, and immediately subsequent to an election.
“A convention unknown to the Constitution, and without an object as your committee conceive, unless it be to concert means to resist the government and prostrate the Union. Your Committee have no fears of the result—the struggle for the Union may be an arduous one, but the fabric of Washington is not to be overturned by desperate party men.
“Without making proffessions of patriotism which they do not feel, without claiming any higher respect for the honor and independence of the Country than should belong to every citizen of the republic; your Committee recommend an united an ardent support of the national goverment, as they conceive that not only patriotism, but duty and personal security require it.
“Considering that one of those occurrences, pointed out by the great father of his country, in his parting address, may produce commotions we cannot forbear to recommend to all classes of people, of whatever political party, a frequent recurrence and a filial reverence of his advice. And to pause, and ponder upon that part wherein he says, that ‘In contemplating the causes which may disturb our union, it occurs as matter of serious concern, that any ground should have been furnished for charactizing parties by geographical discriminations. Northern and Southern Atlantic and Western: whence designing men may endeavour to excite a belief that there is a real difference of local interests and views—one of these expedients of party to acquire influence within particular districts, is to misrepresent the opinions and aims of other districts. You cannot shield yourselves to[o] much against the jealousies and heart burnings which spring from those misrepresentations; they tend to render alien to each other those who ought to be bound together by fraternal affection.
“‘All obstructions to the execution of the laws, all combinations and associations, under whatever plausible character, with the real design to direct controul, counteract, or awe the regular deliberation and action of the constituted authorities are destructive of this fundamental principle and of fatal tendency. They serve to organize faction; to give it an artificial force; to put in the place of the delegated will of the nation the will of a party often a small but artful and enterprising minority of the community; and according to the alternate triumphs of different parties, to make the public administration the mirror of the ill-concerted and incongruous projects of faction rather than the organ of consistent and w[h]olesome plans, digested by common council, and modified by mutual interests.’
“If justice should mark the footsteps of the new ministry of England we shall hail the day as a jubilee when we can with honor renew the ties of friendley intercourse with England. But a change of ministry in England, heretofore has produced very little alteration in her commercial and mar[i]time systems. It is a fair conclusion that the orders in council against which America has uniformly complained have become so odious and destructive to England as well as America as to have been the great cause of the change of Ministry. Still this system may not be abandoned, and our joy at the removal of the most corrupt ministry that ever disgraced a nation, may be without much foundation and a ministry may be formed that will adopt measures towards us which will call for the opposing energies of the people of United America.
“The public mind ought to be directed at this time, to the correspondence between the Secretary of State Mr. Munroe, and the British Minister Mr. Foster immediately preceding the declaration of War—and which may be considered as the pivot upon which that important question turned. The President haveing been satisfied that the Milan and Berlin Decrees were revoked, or modified so as not to effect America the American Government in that event required of the British Government a repeal of the orders in Council; to which this unequivocal answer was given by Mr. Foster; ‘America as the case now stands has not a pretence for claiming from Great-Britain, a repeal of her orders in council. She must recollect that the British Government never for a moment countenanced the idea that the repeal of these, could depend upon any partial or conditional repeal of the decrees of France. What she always avowed was her readiness to recind her orders in council as soon as France rescinded absolutely and unconditionally her decrees’—Thereby involving America in the European conflict from which, France has been willing and has proved by the most solem avowal, that she is ready to consider America as an exception.
“A revocation therefore of the French decrees, as it respects America, will not be followed by a repeal of the orders in council, unless the new ministry should listen to the voice of justice, and of the English nation, and abandon the old wicked system. A tame and quiet submission to these orders of the British Cabinet, would be a satire upon the principles of the revolution, and would start from their peaceful abodes, the shades of Washington, and the heroes of the revolution.
“These orders of the British cabinet have been condemned by a formidable part of the people of England, and are, it is presumed, at this time, without advocates on the other side of the atlantic. But in the County of Hampshire, a section of the country, least affected by commercial restrictions, the orders in council still find warm and able advocates, and the old ministry are not yet g[i]ven up.
“Upon this view of the domestic situation of the United States, and of our relations with foreign powers, your committee reccommend to this convention the adoption of the following resolutions.
“Resolved, That the veneration and gratitude of the whole American nation, are justly due to the present administration of the general government for their ‘ceaseless and solicitous exertions for the welfare of our common country’; that we have never felt at any former period, a more cordial zeal in seconding their measures; that we hasten to declare to this administration, our unqualified approbation of this just and necessary war; that we give them our hands and hearts at such an eventful crisis, pledging ourselves in behalf of every democratic citizens in the counties we represent, that they will support a government so dear to them, in resisting foreign aggression, or in crushing domestic treason.
“Resolved, That whereas the government of Great Britain commenced a war against the United States in the year 1806, and have continued it to this time, although they have withheld the declaration thereof, we cannot view without indignation the base assertion that ‘the government of the United States have plunged our country into an offensive war,’ which is daily reiterated in the British prints in the United States, and by their influential patrons in public and private life; solemnly denouncing the same as a treacherous and malignant falshood.
“Resolved, That the opposition to the existing measures of the national government in these counties has in its extent been grossly misrepresented, that it is in a great measure factitious, far exceeding in its clamorous and blustering tone and manner, any thing of the kind ever before exhibited by that faction; that we can assure the government and our fellow citizens at large, that this opposition is not so very formidable and alarming, even in this La Vendée of the American union, and the declaration so often repeated by Tories, that any of the ‘former friends’ of the general administration here are abandoning them, at this important crisis, is another disgraceful falshood.
“Resolved, That the charge that the American government have in any public measure, been under the dominion of a partiality to France, is founded in the suspicion only of their enemies, the partizans of Britain and contradicted by positive evidence contained in the public documents, and that we do not entertain the least doubt, that our government is determined to avenge the wrongs inflicted upon our country by France, unless the negociations now pending should speedily eventuate in an honorable adjustment of her unjustifiable aggressions upon our commerce.
“Resolved, That we cannot conscientiously approve of the proceedings of the majority of the house of representatives in this Commonwealth at the late session, relative to our national affairs, considering them neither wise nor patriotic, as they have a tendency to disunite the people, to counteract the supreme law of the land, to encourage our foreign enemy and to prolong the calamities of war.
“Resolved, That the recent address of the Senate of Massachusetts to their constituents, comprizes the principles which ought to animate every state government and every citizen of the union, and that it deserves our warmest applause.
“Resolved, That in the present state of our country, threatened by foreign and domestic enemies, we deem it highly expedient as well as our imperious duty, to appoint committees of safety and correspondence in every town in these counties and to raise a fund to defray the unavoidable expences connected with a measure of this nature.
“Resolved, That we consider all meetings and conventions for the purpose of opposing the general government and the laws of the union, as dangerous during the existence of the present war and highly criminal, and that in case the leaders of the federal party should call a state or New-England convention according to their contemplated plan, we solemnly declare that we shall regard such an act as a preparatory step on the part of our domestic enemies to organize a force for the destruction of every thing dear to us and that we shall take such decisive measures as so alarming a crisis will imperiously demand.
“Resolved, That we view with inexpressible abhorrence, the recent attempts made in this section of the union to oppose the constituted authorities of the nation, in pursuance of the orders of a few restless and unprincipled individuals in the town of Boston, being the same factious citizens who in April 1811 declared that a law of the United States must and would be resisted, and that the tories of the last war, are now foremost in aiding those disorganizers in the circles in which we have had an opportunity of witnessing the proceedings of their coadjutors and slaves.
“Resolved, That we deem it too late as well as wholly irrelavant to be told at this unexampled crisis by the miserable apologists for the wrongs inflicted upon our beloved country, by the corrupt government of Great Britain, (wrongs which cry even to Heaven for vengeance) ‘that we are the descendants of the British nation—and that she is the bulwark of the religion we profess,’ a nation that has for ages sustained the character of lawless conquerors and pirates; which whenever her power would admit, has carried the terror of her arms to every land and sea; which, in a barbarous seven years war in conjunction with her natural alies the American Indians burnt our cities and towns, slaughtered our armies, butchered and scalped our defenceless men, women and children; which has annihilated the independence of the brave and generous people of Ireland, and doomed her worthiest citizens to the scaffold; which, has laid waste the fairest provinces of India, and murdered millions of her inoffensive inhabitants; which has in latter times without any pretext but that of tyrannical violence, impressed thousands of our seamen, and consigned them to the most ignominious servitude on board her floating castles of cruelty; which has swept American commerce from the ocean, has attempted to rally the traitors of our Country under the banner of John Henry, to dismember the union, and thereby to produce a civil war and a re-colinization of the New England states, and has again let slip the dogs of savage war, to spread dessolution and havoc among the citizens of our frontiers, and under whose fatal alliances the continent of Europe is now bleeding to death—with a government already exhibiting a decaying mass of corruption, which will probably soon become food for worms, and be consigned to the same just grave that has swallowed up other despotisms.
“Resolved, That this report and resolutions be signed by the Moderator and Secretary of this convention—and that the Secretary be directed to forward a copy thereof to the President of the United States, and to cause the same to be published in the Democrat printed in Northampton.”
